              Case 1:20-cv-04640-VEC Document 9 Filed 08/03/20 Page 1 of 2

                                      CASEY & BARNETT, LLC
                                           ATTORNEYS AT LAW
                                         305 Broadway, Ste 1202
                                         New York, New York 10007
 MARTIN F. CASEY*                        Telephone: (212) 286-0225        NEW JERSEY OFFICE
 GREGORY G. BARNETT**                    Facsimile: (212) 286-0261        Casey & Barnett, LLP
 CHRISTOPHER M. SCHIERLOH                                                 154 South Livingston Ave, Ste 106
                                          Web: www.caseybarnett.com       Livingston, New Jersey 07039
 JAMES P. KRAUZLIS*

 *   Admitted in NY and NJ                                                jpk@caseybarnett.com
 ** Admitted in NY, NJ, La and Oh                                         Direct: 646-362-8925



MEMO ENDORSED                                 July 31, 2020

                                                 Via ECF              USDC SDNY
                                                                      DOCUMENT
Honorable Valerie Caproni                                             ELECTRONICALLY FILED
United States District Court                                          DOC #:
Southern District of New York                                         DATE FILED: 8/3/2020
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

                    Re:      Carl Schroter GmbH & Co. KG et al.
                             v. MSC Mediterranean Shipping Company S.A.
                             20 cv 04640 (VEC)
                             Our Ref: 519-08

Dear Honorable Judge Caproni:

We represent the Plaintiff in the referenced matter. We note that the Court has scheduled the
initial Rule 16 Conference for August 7, 2020 at 10:30 am pursuant to the Court’s Order dated
June 22, 2020 (Docket no. 6).

We confirm that Defendant, MSC Mediterranean Shipping Company S.A. (“MSC”), has waived
service of the Complaint and its response to due to be filed on or before August 18, 2020.
Further, we are advised that MSC has today appointed counsel to represent them in this action.
We have been in contact with MSC’s counsel today who advise that they are currently taking
instructions regarding this action.

In these circumstances, the attorneys for the parties herein respectfully request that Your Honor
adjourn the Rule 16 Conference for two weeks until August 21, 2020 at 10:30 a.m. to permit
MSC’s counsel to obtain instructions and therefore be in a position to meaningfully participate in
the completion of joint letter and proposed case management plan. This is the first request for an
adjournment of the Rule 16 Conference. We would also respectfully request the due date for our
joint letter to the Court and the proposed case management plan be likewise adjourned.
Case 1:20-cv-04640-VEC Document 9 Filed 08/03/20 Page 2 of 2




    Application GRANTED.

    The IPTC is adjourned to August 21, 2020, at 10:30
    a.m. The parties' joint letter and proposed CMP are due
    no later than August 13, 2020.

    SO ORDERED.


                              8/3/2020
    HON. VALERIE CAPRONI
    UNITED STATES DISTRICT JUDGE
